Case 1:17-cv-00112-GJQ-PJG ECF No. 71 filed 01/24/20 PageID.835 Page 1 of 2



                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

PAUL JOSEPH HARCZ, JR., ELEANOR
CANTER, BRIAN DIAN, MARK EAGLE,
TERRY EAGLE, DAVID ROBINSON,
and JOSEPH SONTAG,

     Plaintiffs,
                                              No. 1:17-cv-00112
v
                                              HON. GORDON J. QUIST
BRODY BOUCHER, JASON WILLIAMS,
JEFF HELD, EDWIN HENRIQUEZ, BRIAN             HON. PHILLIP J. GREEN
GEORGE, RYAN DAVIS, STEPHEN
THOMAS, KEVIN COOK, VINCENT
MUNOZ, DAN BROCKLEHURST,
MICHIGAN ASSOCIATION OF CENTERS
FOR INDEPENDENT LIVING, and
HANDICAPPER ADVOCACY ALLIANCE,
INC.,

     Defendants.

Julie B. Porter (P81386)              John G. Fedynsky (P65232)
Salvatore Prescott & Porter, PLLC     Andrew J. Jurgensen (P81123)
Attorney for Plaintiffs               Assistant Attorneys General
1010 Davis Street                     Attorneys for Defendants Boucher,
Evanston, IL 60201                    Brocklehurst, Cook, Davis, George,
(312) 283-5711                        Held, Henriquez, Munoz, Thomas,
porter@spplawyers.com                 and Williams
                                      Michigan Dep’t of Attorney General
Jennifer B. Salvatore (P66640)        State Operations Division
105 E. Main Street                    P.O. Box 30754
Northville, MI 48167                  Lansing, MI 48909
(248) 679-8711                        (517) 373-7573
salvatore@spplawyers.com              fedynskyj@michigan.gov
                                      jurgensena2@michigan.gov


         STIPULATION AND PROPOSED ORDER TO ADJOURN
                EARLY SETTLEMENT CONFERENCE
 Case 1:17-cv-00112-GJQ-PJG ECF No. 71 filed 01/24/20 PageID.836 Page 2 of 2



       The parties are in agreement that the early settlement conference scheduled

for January 29, 2019 will not be productive at this juncture and should be adjourned

until after the close of discovery. The parties request that the Court enter an order

to this effect.


Date: January 22, 2020                 /s/ Julie B. Porter (with permission)
                                       Julie B. Porter (P81386)
                                       Attorney for Plaintiff
                                       Salvatore Prescott & Porter, PLLC
                                       1010 Davis Street
                                       Evanston, IL 60201
                                       (312) 283-5711
                                       porter@spplawyers.com

Date: January 22, 2020                 /s/ John G. Fedynsky
                                       John G. Fedynsky (P65232)
                                       Assistant Attorney General
                                       Attorney for Defendants Boucher,
                                       Brocklehurst, Cook, Davis, George, Held,
                                       Henriquez, Munoz, Thomas, and Williams
                                       Michigan Department of Attorney General
                                       State Operations Division
                                       P.O. Box 30754
                                       Lansing, MI 48909
                                       (517) 373-7573
                                       fedynskyj@michigan.gov



                                      ORDER

       Upon the stipulation of the parties, IT IS ORDERED that the early

settlement conference is ADJOURNED.

                                        /s/ Gordon J. Quist
                                       __________________________________________
                                       Hon. Gordon J. Quist
                                       United States District Judge


                                       Dated: __J_a_n_u_a_ry__2_4_,_2_0_2_0__________
                                          2
